Citation Nr: 1220035	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  10-08 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle M. Celli, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the benefit sought on appeal.  

The issues of entitlement to an increased disability rating for service-connected diabetes mellitus, type II, entitlement to service connection for posttraumatic stress disorder, and entitlement to service connection for a lower back injury were raised in a March 2011 Supplemental Claim for Compensation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has hypertension secondary to his service-connected diabetes mellitus, type II.  The Veteran was diagnosed with diabetes mellitus, type II, in August 2007.  The Veteran asserts that he was not diagnosed with hypertension prior to the diagnosis of diabetes mellitus, type II, and that his hypertension is more likely than not aggravated by his diabetes.  

The Board notes that the term "hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  Dorland's Illustrated Medical Dictionary 1138 (30th ed. 2003).  Dorland's at 889.  For VA disability purposes, hypertension means diastolic pressure of predominantly 90 mm. or more or isolated systolic pressure of predominantly 160 mm. or more with diastolic pressure of less than 90 mm.  Hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2011).  For hypertension to be 10 percent disabling, diastolic pressure must be predominantly 100 or more, or systolic pressure must be predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.
 
The Veteran's February 1969 entrance report of medical history indicates a history of high or low blood pressure.  Further, the February 1969 entrance examination includes a specific notation detailing the Veteran's blood pressure readings over a period of two days, showing readings of 148/96 and 138/86 on February 5, 1969, and 138/88 and 136/88 on February 6, 1969, and a finding that the Veteran's blood pressure was "acceptable."  The Veteran's January 1973 separation report of medical history is marked negative for any high or low blood pressure, with a blood pressure reading of 134/82.  

The first diagnosis of hypertension of record is in a July 2006 VA medical record, which shows a blood pressure reading of 145/84.  The July 2006 VA physician indicates that the Veteran has a history of hypertension, has been seen in the private sector by a family physician, and was currently taking Lotrel 5/20 mg twice a day.  A January 2007 VA medical record shows an assessment of hypertension, with the Veteran's blood pressure considered "well-controlled" at 126/82.  A February 2008 VA medical record reveals an assessment of hypertension, with a blood pressure reading of 144/82.  In March 2008, a VA medical record shows a blood pressure reading of 147/77, with a diagnosis of "history of hypertension since the age of 20.  Not related to diabetes mellitus."

First, the record indicates that the VA system includes medical records from January 1999 to June 2011.  As the current claims file and the Virtual VA system do not appear to include all of the records spanning this timeframe, records dated since January 1999 should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the record also indicates that private medical records exist concerning the Veteran's hypertension, the RO should provide notice to the Veteran of the specific evidence needed to substantiate his claim for hypertension as secondary to his diabetes mellitus, type II.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2011); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, the Board concludes that a remand for a VA examination is necessary.  Given the discrepancy shown on the Veteran's entrance and separation reports of medical history regarding a history of hypertension, the March 2008 VA physician's notation of an initial diagnosis of hypertension in the Veteran's "20s," and the Veteran's assertions concerning the onset of his hypertension, the Board finds that a remand for an opinion is necessary to make a determination regarding the etiology of the Veteran's current hypertension.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In addition, although the March 2008 VA physician finds that the Veteran's hypertension is not related to his diabetes mellitus, type II, he provides no explanation for that conclusion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As the relationship between the Veteran's hypertension and his diabetes mellitus, type II, remains unclear, the Board concludes that an examination and etiological opinion are necessary in order to fairly decide the merits of his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. 79; Wells, 326 F.3d 1381.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a duty to notify and assist letter that explains how to substantiate his claim for hypertension as secondary to his service-connected diabetes mellitus, type II.

2. Associate all VA records dated from January 1999 to the present with the claims file.  

3. After the foregoing development has been completed, schedule the Veteran for an examination for the purpose of ascertaining the nature and etiology of his hypertension, to include as secondary to his service-connected diabetes mellitus, type II.  Both the paper claims file and any relevant medical records contained in Virtual VA should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

Any tests and studies deemed helpful by the examiner should be conducted.

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment records, and VA records, the examiner should provide an opinion as to the relationship, if any, between the Veteran's hypertension and his active service from February 1969 to February 1973.  The examiner should comment on the significance, if any, of the blood pressure readings of 148/96 and 138/86 on February 5, 1969, and 138/88 and 136/88 on February 6, 1969, as shown on the Veteran's February 1969 entrance examination.

The examiner should also opine as to the relationship, if any, between the Veteran's hypertension and his service-connected diabetes mellitus, type II.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether hypertension was either (a) proximately caused by or (b) proximately aggravated by his service-connected diabetes mellitus, type II.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4. When the development requested has been completed, the claim for entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



